Citation Nr: 1819337	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for a neck disability, to include a musculoskeletal disability and a skin disability.

3.  Entitlement to service connection for residuals of a nerve grafting of the right little finger with mallet deformity.  

4.  Entitlement to a rating in excess of 10 percent for residuals of arthroscopic meniscectomy of the left knee.  

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an initial compensable evaluation for a disability of left ring trigger finger.

8.  Entitlement to an initial compensable evaluation for tendonitis of the right shoulder.

9.  Entitlement to an initial evaluation in excess of 10 percent for epicondylitis of the right elbow.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

11.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain.

12.  Entitlement to an initial evaluation in excess of 10 percent for excision of a right femoral tumor.

13.  Entitlement to an initial compensable evaluation for residuals of a gastrocnemius tear of the left leg.

14.  Entitlement to an initial evaluation in excess of 10 percent for epicondylitis of the left elbow.

15.  Entitlement to a rating in excess of 10 percent for residuals of arthroscopic meniscectomy of the right knee.  

16.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.

17.  Entitlement to service connection for residuals of a jaw fracture with missing and broken teeth.  

18.  Entitlement to service connection for varicose veins of the right leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and February 2003 to January 2006.  He had subsequent periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; an April 2014 rating decision of the RO in Waco, Texas; and an October 2014 rating decision of the RO in Huntington, West Virginia.

The April 2007 rating decision, in relevant part, granted entitlement to service connection for a back disability, a left elbow disability, residuals of an excision of a right femoral tumor, and residuals of a gastrocnemius tear of the left leg.  It assigned a 20 percent rating for the back disability; 10 percent ratings for the residuals of an excision of a right femoral tumor; and 0 percent ratings for a left elbow disability and residuals of a gastrocnemius tear of the left leg.  All of these ratings were assigned effective January 31, 2006.  It also denied a rating in excess of 10 percent for a service-connected right knee disability, and denied entitlement to service connection for coronary artery disease.  A notice of disagreement was received in March 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.

The April 2014 rating decision denied entitlement to service connection for a neck disability, bilateral varicose veins, and missing/broken teeth status post jaw fracture.  A notice of disagreement was received in April 2015.  A September 2015 rating decision granted entitlement to service connection for varicose veins of the left lower extremity.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that a statement of the case was issued in September 2015.  This statement of the case would have continued the denials of service connection for a neck disability, varicose veins of the right lower extremity, and missing/broken teeth status post jaw surgery.  A substantive appeal was received in October 2015.

The October 2014 rating decision denied entitlement to service connection for a left hip disability.  A notice of disagreement was received in April 2015, a statement of the case was issued in September 2015, and a substantive appeal was received in October 2015.

In November 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to increased ratings for lumbosacral strain, excision of a right femoral tumor, residuals of a gastrocnemius tear of the left leg, epicondylitis of the left elbow, and residuals of arthroscopic meniscectomy of the right knee, and of entitlement to service connection for residuals of a jaw fracture with missing and broken teeth, a left hip disability, and varicose veins of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A preponderance of the evidence is against finding that the Veteran's coronary artery disease is etiologically attributed to service.

2.  A preponderance of the evidence is against finding that the Veteran's current neck disability is etiologically attributed to service.

3.  In November 2017, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issue of entitlement to service connection for residuals of a nerve grafting of the right little finger with mallet deformity

4.  In November 2017, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issues of entitlement to increased ratings for (a) residuals of arthroscopic meniscectomy of the left knee, (b) tinnitus, (c) bilateral hearing loss, (d) a disability of left ring trigger finger, (e) tendonitis of the right shoulder, and (f) epicondylitis of the right elbow.

5.  In November 2017, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for coronary artery disease have not been met. 38 U.S.C. §§ 101(2), (22)-(24), 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for a neck disability have not been met. 38 U.S.C. §§ 101(2), (22)-(24), 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for residuals of a nerve grafting of the right little finger with mallet deformity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal concerning the issues of entitlement to increased ratings for (a) residuals of arthroscopic meniscectomy of the left knee, (b) tinnitus, (c) bilateral hearing loss, (d) a disability of left ring trigger finger, (e) tendonitis of the right shoulder, and (f) epicondylitis of the right elbow have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal concerning the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in June 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

I.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21-24) (2012); 38 C.F.R. § 3.6 (2017).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C. §§ 101, 106, 1110, 1131.  

A.  Coronary Artery Disease

The Veteran has claimed entitlement to service connection for coronary artery disease.  The Veteran testified at his Board hearing that his first indication of possible coronary artery disease was found on an EKG that was conducted in connection with a periodic over 40 examination that was conducted in approximately May 1998.  (See Board Hearing Transcript, pages 17 to 20.)  He testified that this examination occurred during a weekend when he had to come in.  (See Board Hearing Transcript, pages 19-20.)  While the Veteran testified that he "was on active duty at that time," he agreed with his representative's clarification that it was "[y]our required weekend that you come in."  This period would clearly qualify as inactive duty training and, because coronary artery disease is considered to be a disease rather than an injury, service connection cannot be granted.  

Even if the Veteran were determined to have had coronary artery disease during a period of active duty for training, service connection would nonetheless have to be denied because, even if the coronary artery disease had first been discovered on an examination that took place during such a period, there is no indication that the Veteran's coronary artery disease was incurred while in the line of duty.  The Veteran was not on active duty during this period, and there is no allegation of such.  Therefore, entitlement to service connection for coronary artery disease must be denied.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Neck

The Veteran has also claimed entitlement to service connection for a neck disability.  

i.   Musculoskeletal

The Veteran has been diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.  (See March 2014 VA neck conditions examination report.)  He essentially contends that these disabilities resulted from an in-service injury that occurred when he was knocked down by a 200 pound ammunitions box.  (See Board Hearing Transcript, pages 34-35.)  He has also described having suffered a whiplash injury when he was in an automobile accident when he was being transferred from one hospital to another.  (See Board Hearing Transcript, pages 32-33.)  

The Board notes that the Veteran's service treatment records describe the in-service injury involving the box, but they indicate that he injured his hip and that he later realized that he had injured his back.  He also described an April 2003 injury that he suffered to his right hip when the box fell off of the truck and landed on his right hip.  None of the relevant service treatment records reflect that the Veteran reported neck complaints arising from this injury.  Neither the injury report itself nor subsequent service treatment records reflect that the Veteran had reported having suffered a neck injury while on active duty.  On a March 2005 medical history report, the Veteran responded to a question asking whether he has ever had a head injury, but he also noted that he was in a motor vehicle accident in 1975.  (This accident would have occurred when he was not on active duty.)  He reported that he suffered facial fractures and head trauma from the accident, but he had no residual problems.  His service treatment records do not otherwise reflect that he suffered a neck injury or sought treatment for neck symptoms during service.  

Post-service, the earliest treatment for neck complaints appears in a May 2009 VA medical record.  This record notes that the Veteran reported that he was involved in a motor vehicle accident in April 2009, which worsened injuries to the lower back, upper back, neck, and right leg.  He noted having suffered prior injury in 2003 while in Iraq and that he has had surgical procedures on the affected areas.  

A June 2009 VA medical record notes that the Veteran was being seen to establish care.  A review of symptoms notes left-sided stiffness related to a motor vehicle accident, with spasm with rotation to the left and with bending.  

A November 2017 private medical record notes that the Veteran was seeking a referral for chronic neck pain.  It notes that the Veteran suffered neck trauma in 2003 and that it has been increasing over the past year.  

The March 2014 VA examination report notes the above diagnoses and opines that the Veteran's neck condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that, despite the Veteran's report of in-service neck injury from the falling box, there is no documentation in his service treatment records of any complaints of musculoskeletal neck pain or disability between the time of the incident and his discharge from active duty in January 2006.  

She noted that the Veteran was first seen at the Fayetteville VA Medical Center in September 2007, but he did not report any neck pain or disability.  His first complaint of neck pain was in May 2009 when he went to the emergency room and requested an orthopedic consultation.  At that time, he reported that he had been in a motor vehicle accident in April 2009 which he said worsened injuries to his low back, upper back, neck, and right leg.  She observed that it is important to note that the Veteran did indeed have previous documented conditions of his upper and lower back and his right leg, but he had never been treated for a neck condition, either in-service or after service.  He further stated that he was seen in an emergency room in Ohio after the accident and the work-up was negative.  He was also seen at Womack on Ft. Bragg and was given pain medication.  He was ultimately diagnosed with "muscle strain" and was referred back to his primary care physician.  A May 2009 x-ray of his cervical spine revealed cervical spondylosis.  

This opinion is highly probative in that it was authored by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the record and interview and examination of the Veteran.  It contains a rationale with discussion of the Veteran's pertinent history.  

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

Lastly, for reasons detailed above, there is no medical evidence or credible lay evidence that a neck disability manifested to a compensable degree within one year of the Veteran's discharge from service.  There is also no medical evidence or credible lay evidence of continuity of symptomatology.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

ii.  Skin

The Veteran has also claimed entitlement to service connection for a disability that manifested in skin lesions on the neck.  The March 2014 VA skin diseases examination report notes that the Veteran developed itchy red bumps on the back of his neck in Kuwait in July 2003.  It noted that a lot of sand flies were around him, but he did not notice any of them bite him.  Several of the lesions ulcerated and became very painful.  He reported that the rash eventually resolved and he denied that he has any current skin conditions or painful rash.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current disability, service connection for a skin disability on the neck cannot be granted.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

II.  Withdrawals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claim of entitlement to service connection for residuals of a nerve grafting of the right little finger with mallet deformity.  He has also withdrawn the appeal of the claims of entitlement to increased ratings for (a) residuals of arthroscopic meniscectomy of the left knee, (b) tinnitus, (c) bilateral hearing loss, (d) a disability of left ring trigger finger, (e) tendonitis of the right shoulder, and (f) epicondylitis of the right elbow.  Finally, he has withdrawn the appeal of the claim of entitlement to a TDIU.  These withdrawals were made at the November 2017 Board hearing (and they have been reduced to writing in the hearing transcript).  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for a neck disability, to include a musculoskeletal disability and a skin disability, is denied.

The claim of entitlement to service connection for residuals of a nerve grafting of the right little finger with mallet deformity is dismissed.  

The claim of entitlement to a rating in excess of 10 percent for residuals of arthroscopic meniscectomy of the left knee is dismissed.  

The claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.

The claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The claim of entitlement to an initial compensable evaluation for a disability of left ring trigger finger is dismissed.

The claim of entitlement to an initial compensable evaluation for tendonitis of the right shoulder is dismissed.

The claim of entitlement to an initial evaluation in excess of 10 percent for epicondylitis of the right elbow is dismissed.

The claim of entitlement to a TDIU is dismissed. 


REMAND

The remaining issues must be remanded for additional development.  The Veteran last underwent examinations for the claims of entitlement to increased ratings for (a) lumbosacral strain, (b) excision of a right femoral tumor, (c) residuals of a gastrocnemius tear of the left leg, (d) epicondylitis of the left elbow, and (e) residuals of arthroscopic meniscectomy of the right knee in July 2013.  He testified at his Board hearing that these conditions have increased in severity since his last examinations.  The Board will therefore remand these issues for new VA examinations.  

Since the time that these conditions were last examined, new caselaw has been promulgated that pertains to the examination and evaluation of musculoskeletal disabilities.

First, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The new VA examinations that are being obtained on remand must comply with the requirements of Correia. 

Second, the Court has also issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  

The Board also finds it necessary to remand the issue of entitlement to service connection for a left hip disability in order to obtain an etiology opinion.  At his hearing, the Veteran specifically contended that this disability may have been caused by all of the walking he did when he was in Iraq.  Alternatively, he has contended that the changes in his gait that have resulted from his many service-connected disabilities may have caused or aggravated his left hip disability.

The Veteran has also claimed entitlement to service connection for disabilities of the jaw and the teeth.  He essentially contends that these disabilities resulted from an injury that occurred while he was in service when he was knocked down by a 200 pound ammunitions box.  (See Board Hearing Transcript, pages 34-35.)  Even though the record of that injury does not indicate the Veteran suffered injuries to his teeth and jaw at that time, the service treatment records do reflect that he was treated for dental fractures that existed prior to service and were aggravated by service.  (See March 2005 service treatment record.)  Service treatment records also note that the Veteran suffered from malnutrition as a child and, as a result, he has weak teeth.  A VA examination is necessary in order to obtain an etiology opinion on this issue.

The Veteran has also claimed entitlement to service connection for varicose veins of the right leg.  The Veteran has been granted service connection for varicose veins of the left leg, but service connection for varicose veins of the right leg has been denied based on the lack of a current diagnosis.  At his Board hearing, the Veteran described the symptoms that he experiences that he has attributed to right leg varicose veins.  The Veteran is competent to describe such symptomatology.  The Board will accordingly remand this claim for an examination to determine whether a diagnosis of right leg varicose veins is warranted.  

On remand, the AOJ should obtain any outstanding medical records, to include any VA medical records that were created since they were last obtained in October 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA and private treatment records not currently associated with the claims file, to include any VA medical records that were created since the Veteran's records were last obtained in October 2014.

2.  Afford the Veteran a VA examination to determine the current severity of his (a) lumbosacral strain, (b) excision of a right femoral tumor, (c) residuals of a gastrocnemius tear of the left leg, (d) epicondylitis of the left elbow, and (e) residuals of arthroscopic meniscectomy of the right knee.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  

The examiner should specifically state range of motion findings.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3.  The Veteran should also undergo examination to determine the nature and etiology of any current left hip disability.  The examiner should obtain a complete history from the Veteran and conduct any indicated examinations and testing.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

The examiner should diagnose any current left hip disability and should opine whether it is at least as likely as not (50 percent probability or more) that any such disability is etiologically due to service, including extensive walking in Iraq, OR was caused by or aggravated by any of his service-connected disabilities (altered gait).  

In this context, "aggravation" has occurred when it has been medically determined that a left hip disability has undergone an identifiable permanent increase in its severity that is proximately due to or the result of one or more service-connected disabilities.

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  The Veteran should also undergo examination to determine the nature and etiology of any disabilities of the teeth and the jaw.  The examiner should obtain a complete history from the Veteran and conduct any indicated examinations and testing.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

The examiner should diagnose any current disabilities of the teeth and the jaw and should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was caused by service.  

A complete rationale for any opinion should be provided.

5.  The Veteran should undergo an appropriate examination to determine whether he has varicose veins of the right leg.  The examiner should obtain a complete history from the Veteran and conduct any indicated examinations and testing.  All findings should be reported in detail.  Following completion of the above, the examiner should determine whether a diagnosis of varicose veins of the right leg is warranted.  A complete rationale for all opinions should be provided.

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


